                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DAVID ANTHONY MCKINNEY,                 )
                                        )
                   Petitioner,          )
                                        )
            v.                          )          1:19CV721
                                        )
KELVIN T. KING,                         )
                                        )
                   Respondent.          )

                                      ORDER

      The Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, on July 16, 2020, was

served on the parties in this action. Petitioner objected to the Recommendation

[Doc #25]. The court has appropriately reviewed the portions of the Magistrate

Judge’s report to which objection was made and has made a de novo

determination which is in accord with the Magistrate Judge’s report. The court

therefore adopts the Magistrate Judge’s recommendation [Doc. #23].

      IT IS THEREFORE ORDERED that Respondent’s motion for summary

judgment [Doc. #16] be GRANTED, that Petitioner’s petition [Doc. #1], motion

seeking injunction [Doc. #10], and motion for default judgment [Doc. #19] all be

DENIED, and that Judgment be entered dismissing this action. A judgment

dismissing this action will be entered contemporaneously with this Order.

      This the 3rd day of September, 2020.

                                            /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




     Case 1:19-cv-00721-NCT-JLW Document 26 Filed 09/03/20 Page 1 of 1
